Campbell, J.,
delivered the opinion of the court.
Pratt, the tenant, has no right to claim of Mrs. Blythe, his lessor, the damages done him by the railroad company. True, she consented for the railroad company to have the right of way and afterward granted it with a covenant of special warranty of title, but- her license to the company, by virtue of which it entered upon the land, did not protect it from liability to Pratt for the damage done him as owner of a term for years, and the grant of the right of way, with special warranty, in May, 1884, did not constitute a breach of the implied covenant for quiet enjoyment by Pratt.
The license which the lessor gave to the company to construct its road was subordinate to Pratt’s right to compensation for any injury done him, and it did not purport to protect against his claim to such compensation, and the subsequent grant of the right of way with warranty merely bound the grantors to indemnify the grantee against any' loss of title, and not against a claim for damages because of some former act of the grantee. The lessor could not give away the right of the lessee to be compensated for any damage done him as owner of the term. She did not attempt to do it. Neither in the license she gave to the company to enter nor in her subsequent grant of the right of way was there any interference by her with the possession or enjoyment of the leased premises by the tenant. Her license and subsequent grant to the railroad company did not make the molestation of the possession of the tenant her act. It was the act of a stranger, and the consequences of that act cannot be visited on her. She consented for the company to have the right of way. That left it to obtain the consent of the tenant, so far as his interests were involved. That was a matter between the company and the tenant, with *711which she did not attempt to interfere. She did not procure the company to enter. It was not her agent or servant in intruding upon the possession of the tenant, and she is not responsible for its act.

Reversed and remanded.